Exhibit 10.17

FORM OF PRSU AGREEMENT

MICHAEL KORS HOLDINGS LIMITED

OMNIBUS INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED SHARE

UNIT AGREEMENT

THIS PERFORMANCE-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT (the “Agreement”),
dated as of the date of grant (the “Date of Grant”), is made by and between
Michael Kors Holdings Limited, a limited liability company under the laws of the
British Virgin Islands (the “Company”), and participant (“Participant”). Any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan.

WHEREAS, the Company has adopted the Michael Kors Holdings Limited Omnibus
Incentive Plan (the “Plan”), pursuant to which Restricted Share Units may be
granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the Restricted Share Units provided for
herein to Participant subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Performance-Based Restricted Share Units.

(a) Grant. The Company hereby grants to Participant an award of
performance-based Restricted Share Units (the “PRSUs”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
Each PRSU represents the right to receive payment in respect of one Share as of
the Settlement Date (as defined below), subject to the terms of this Agreement
and the Plan including but not limited to certain performance-based vesting
conditions as described below. The PRSUs are subject to the restrictions
described herein, including forfeiture under the circumstances described in
Section 4 hereof. The PRSUs shall vest and become nonforfeitable in accordance
with Section 2 and Section 4 hereof.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon Participant and his or her legal representative in respect
of any questions arising under the Plan or this Agreement.

(c) Acceptance of Agreement. In order to accept this Agreement, Participant must
indicate acceptance of the PRSUs and acknowledgment that the terms of the Plan
and this Agreement have been read and understood by signing and returning a copy
of this Agreement, to the General Counsel at Michael Kors (USA), Inc., 11 West
42nd Street, New York, NY 10036 within 14 days following the date hereof. By
accepting this Agreement, Participant consents to the electronic delivery of
prospectuses, annual reports and other information required to be delivered by
Securities and Exchange Commission rules (which consent may be revoked in
writing by Participant at any time upon three business days’ notice to the
Company, in which case subsequent prospectuses, annual reports and other
information will be delivered in hard copy to Participant).

2. Vesting. Except as otherwise provided in Section 4 hereof, subject to
Participant’s continued employment or service with the Company or a Subsidiary
and the satisfaction of the performance goals for the period commencing
March 30, 2014 and continuing through April 1, 2017 as set forth on Exhibit A
hereto, the PRSUs shall be eligible to vest on the date on which the Committee
certifies the results for such Performance Period which in no event shall be
later than thirty (30) days following the completion of the audited financials
for the fiscal year ending April 1, 2017. The portion of the PRSUs that will be
eligible to vest as of the applicable vesting date shall range from zero (0%) to
one hundred and fifty (150%) based on the extent to which the applicable
performance goals are achieved, as determined by the Committee in its sole and
absolute discretion. Notwithstanding the foregoing, the Committee shall have the
authority to remove the restrictions and waive the performance goals on the
PRSUs whenever it may determine that, by reason of changes in applicable laws or
other changes in circumstances arising after the Date of Grant, such action is
appropriate.



--------------------------------------------------------------------------------

3. Settlement. The obligation to make payments and distributions with respect to
PRSUs shall be satisfied through the issuance of one Share for each vested PRSU
(the “settlement”), and the settlement of the PRSUs may be subject to such
conditions, restrictions and contingencies as the Committee shall determine. The
PRSUs shall be settled as soon as practicable after the applicable vesting date,
but in no event later than March 15 of the year following the calendar year in
which the applicable vesting date occurred (as applicable, the “Settlement
Date”). Notwithstanding the foregoing, the payment dates set forth in this
Section 3 have been specified for the purpose of complying with the provisions
of Section 409A of the Code. To the extent payments are made during the periods
permitted under Section 409A of the Code (including any applicable periods
before or after the specified payment dates set forth in this Section 3), the
Company shall be deemed to have satisfied its obligations under the Plan and
shall be deemed not to be in breach of its payments obligations hereunder.

4. Termination of Employment.

(a) Except as otherwise provided below or as provided in an employment agreement
(or similar agreement) between Participant and the Company or any of its
Subsidiaries in effect on the Date of Grant, if Participant’s employment or
service with the Company or any Subsidiary, as applicable, terminates for any
reason other than due to death, Disability (as defined in Section 4(b) below),
or Retirement (as defined in Section 4(c) below), then the unvested PRSUs shall
be cancelled immediately and Participant shall immediately forfeit any rights to
settlement of the PRSUs.

(b) If Participant dies or is terminated on account of Disability prior to the
applicable vesting date and while still in the employ or service of the Company
or a Subsidiary, then as of the date of death or termination on account of
Disability, Participant or his or her beneficiary, as applicable, shall vest in
full in one hundred percent (100%) of the PRSUs granted pursuant to this
Agreement as if the target level performance goals had been achieved as of such
date, and such PRSUs shall be settled in accordance with Section 3 above. For
purposes of this Agreement, “Disability” means a Participant has a total and
permanent disability as defined in Section 22(e)(3) of the Code.

(c) If the Participant’s employment with the Company is terminated due to the
Participant’s Retirement, then, at the end of the Performance Period, the
Participant shall vest in a percentage of PRSUs determined based on the extent
to which the applicable performance goals set forth in Exhibit A are achieved,
as determined by the Committee, prorated from the Date of Grant through the date
of such Retirement based on the number of completed months of employment or
service during the Performance Period divided by thirty-six (36), and such PRSUs
shall be settled in accordance with Section 3 above. For purposes of this
Agreement, “Retirement” means a Participant’s voluntary termination of
employment or service with the Company and its Subsidiaries (other than a
termination for Cause) after the Participant reaches at least the age of sixty
(60) and has completed at least ten (10) years of employment or service with the
Company or any of its Subsidiaries.

(d) If within twenty-four (24) months following the occurrence of a Change in
Control of the Company, the Participant’s employment or service with the Company
is terminated by the Company without Cause, or, if Participant is a party to an
employment agreement (or similar agreement) with the Company or any of its
Subsidiaries that includes the ability of Participant to terminate Participant’s
employment for “good reason” or similar concept and Participant terminates his
or her employment for “good reason” or similar concept as defined therein, the
provisions of Section 11.2 of the Plan shall apply.

5. Dividend Equivalents; No Voting Rights. Each outstanding PRSU shall be
credited with dividend equivalents equal to the dividends (including
extraordinary dividends if so determined by the Committee) declared and paid to
other shareholders of the Company in respect of one Share. Dividend equivalents
shall not bear interest. On the Settlement Date, such dividend equivalents in
respect of each vested PRSU shall be settled by delivery to Participant of a
number of Shares equal to the quotient obtained by dividing (i) the aggregate
accumulated value of such dividend equivalents by (ii) the Fair Market Value of
a Share on the applicable vesting date, rounded down to the nearest whole share,
less any applicable withholding taxes. No dividend equivalents shall be accrued
for the benefit of Participant with respect to record dates occurring prior to
the Date of Grant, or with respect to record dates occurring on or after the
date, if any, on which Participant has forfeited the PRSUs. Participant shall
have no voting rights with respect to the PRSUs or any dividend equivalents.

6. No Rights as Shareholder. Participant shall not be deemed for any purpose to
be the owner of any Shares subject to the PRSUs. The Company shall not be
required to set aside any fund for the payment of the PRSUs.

7. Restrictive Covenants. In consideration of the grant of the PRSUs,
Participant agrees that Participant will comply with the restrictions set forth
in this Section 7 during the time periods set forth herein.

 

2



--------------------------------------------------------------------------------

(a) Subject to Section 7(c) below, while Participant is an Employee or
Consultant to the Company and during the two-year period following termination
of employment or service, Participant shall not knowingly perform any action,
activity or course of conduct which is substantially detrimental to the
businesses or business reputations of the Company or any of its Subsidiaries,
including (i) soliciting, recruiting or hiring (or attempting to solicit,
recruit or hire) any employees of the Company or any of its Subsidiaries or any
persons who have worked for the Company or any of its Subsidiaries during the
12-month period immediately preceding such solicitation, recruitment or hiring
or attempt thereof; (ii) intentionally interfering with the relationship of the
Company or any of its Subsidiaries with any person or entity who or which is
employed by or otherwise engaged to perform services for, or any customer,
client, supplier, licensee, licensor or other business relation of, the Company
or any of its Subsidiaries; or (iii) assisting any person or entity in any way
to do, or attempt to do, anything prohibited by the immediately preceding
clauses (i) or (ii)

(b) Subject to Section 7(c) below, Participant shall not disclose to any
unauthorized person or entity or use for Participant’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the Confidential Information becomes generally
known to and available for use by the public other than as a result of
Participant’s acts or omissions in violation of this Agreement; provided,
however, that if Participant receive a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, (i) Participant shall
promptly notify in writing the Company, and consult with and assist the Company
in seeking a protective order or request for other appropriate remedy, (ii) in
the event that such protective order or remedy is not obtained, or if the
Company waives compliance with the terms hereof, Participant shall disclose only
that portion of the Confidential Information which, based on the written advice
of Participant’s legal counsel, is legally required to be disclosed and shall
exercise reasonable best efforts to provide that the receiving person or entity
shall agree to treat such Confidential Information as confidential to the extent
possible (and permitted under applicable law) in respect of the applicable
proceeding or process and (iii) the Company shall be given an opportunity to
review the Confidential Information prior to disclosure thereof. For purposes of
this Agreement, “Confidential Information” means information, observations and
data concerning the business or affairs of the Company and its Subsidiaries,
including, without limitation, all business information (whether or not in
written form) which relates to the Company or its Subsidiaries, or their
customers, suppliers or contractors or any other third parties in respect of
which the Company or its Subsidiaries has a business relationship or owes a duty
of confidentiality, or their respective businesses or products, and which is not
known to the public generally other than as a result of Participant’s breach of
this Agreement, including but not limited to: technical information or reports;
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists. Confidential Information will not include such information known to
Participant prior to Participant’s involvement with the Company or its
Subsidiaries or information rightfully obtained from a third party (other than
pursuant to a breach by Participant of this Agreement).

(c) If and to the extent Section 7(a) or 7(b) is inconsistent with any similar
provision governing noncompetition, nonsolicitation and confidentiality in an
employment agreement (or similar agreement) between Participant and the Company
or any of its Subsidiaries in effect on the Date of Grant, the provisions in
Participant’s employment agreement (or similar agreement) will govern.

(d) In the event that Participant violates any of the restrictive covenants set
forth above in this Section 7, in addition to any other remedy which may be
available at law or in equity, the PRSUs shall be automatically forfeited
effective as of the date on which such violation first occurs, and, in the event
that Participant has previously vested in all or any portion of the PRSUs,
Participant shall forfeit any compensation, gain or other value realized on the
settlement of such PRSUs, or the subsequent sale of Shares acquired upon
settlement of the PRSUs (if any), and must promptly repay such amounts to the
Company. The foregoing rights and remedies are in addition to any other rights
and remedies that may be available to the Company and shall not prevent (and
Participant shall not assert that they shall prevent) the Company from bringing
one or more actions in any applicable jurisdiction to recover damages as a
result of Participant’s breach of such restrictive covenants.

8. Compliance with Legal Requirements.

(a) Generally. The granting and settlement of the PRSUs, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
or delay the settlement of the PRSUs as it deems necessary or advisable under
applicable income tax laws, federal securities laws, the rules and regulations
of any stock exchange or market upon which the PRSUs are then listed or traded,
and/or any blue sky or state securities laws applicable to the PRSUs; provided
that any settlement shall be delayed only until the earliest date on which
settlement would not be so prohibited. Participant agrees to take all steps the
Committee or the Company determines are necessary to comply with all applicable
provisions of federal and state securities law in exercising his or her rights
under this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable federal, state, local and foreign taxes, and the Committee may
condition the settlement of the PRSUs on satisfaction of the applicable
withholding obligations. The Company shall have the power and the right to
deduct or withhold from all amounts payable to Participant in connection with
the PRSUs or otherwise, or require Participant to remit to the Company, an
amount sufficient to satisfy any applicable taxes required by law. Further, the
Company may permit or require Participant to satisfy, in whole or in part, the
tax obligations by withholding Shares or other property deliverable to
Participant in connection with the settlement of PRSUs or from any compensation
or other amounts owing to Participant the amount (in cash, Shares or other
property) of any required tax withholding upon the settlement of the PRSUs.

9. Clawback. In the event of an accounting restatement due to material
noncompliance by the Company with any financial reporting requirement under the
securities laws, any mistake in calculations or other administrative error, in
each case, which reduces the amount payable in respect of the PRSUs that would
have been earned had the financial results been properly reported (as determined
by the Committee) (i) the PRSUs will be canceled and (ii) Participant will
forfeit (A) the Shares received or payable on the settlement of the PRSUs and
(B) the amount of the proceeds of the sale, gain or other value realized on the
settlement of the PRSUs (and Participant may be required to return or pay such
Shares or amount to the Company). Notwithstanding anything to the contrary
contained herein, if Participant, without the consent of the Company, while
providing services to the Company or any Subsidiary or after termination of such
service, violates a non-solicitation or non-disclosure covenant or agreement,
including but not limited to the covenants set forth in Section 7 above, or
otherwise has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Subsidiary as determined by the
Committee in its sole discretion, then (i) any outstanding, vested or unvested,
earned or unearned portion of the PRSUs, may at the Committee’s discretion, be
canceled without payment therefor and (ii) the Committee may, in its discretion,
require Participant or other person to whom any payment has been made or Shares
or other property have been transferred in connection with the settlement of the
PRSUs to forfeit and pay over to the Company, on demand, all or any portion of
the compensation, gain or other value (whether or not taxable) realized upon on
the settlement of such PRSUs, or the subsequent sale of acquired Shares (if
any). To the extent required by applicable law (including without limitation
Section 304 of the Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act) and/or the rules and regulations of
New York Stock Exchange or other securities exchange or inter-dealer quotation
system on which the Shares are listed or quoted, or if so required pursuant to a
written policy adopted by the Company, the PRSUs (or the Shares acquired upon
settlement of the PRSUs (if any)) shall be subject (including on a retroactive
basis) to clawback, forfeiture or similar requirements (and such requirements
shall be deemed incorporated by reference into this Agreement).

10. Miscellaneous.

(a) Transferability. The PRSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution, pursuant to a qualified
domestic relations order or as otherwise permitted under Section 12.3 of the
Plan.

(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c) Section 409A. The PRSUs are intended to comply with or be exempt from
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 10(c) does not create an obligation on
the part of the Company to modify the Plan or this Agreement and does not
guarantee that the PRSUs will not be subject to interest and penalties under
Section 409A.

(d) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Company’s records, or if to the Company, to the attention of the General
Counsel at the Company’s principal business office.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

4



--------------------------------------------------------------------------------

(f) No Rights to Employment or Service. Nothing contained in this Agreement
shall be construed as giving Participant any right to be retained, in any
position, as an Employee or Consultant of the Company or its Subsidiaries or
shall interfere with or restrict in any way the right of the Company or its
Subsidiaries, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.

(g) Beneficiary. Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. Any notice should be made
to the attention of the General Counsel of the Company at the Company’s
principal business office. If no designated beneficiary survives Participant,
Participant’s estate shall be deemed to be Participant’s beneficiary.

(h) Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

(i) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.

(j) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12.1 of the Plan.

(k) Governing Law; JURY TRIAL WAIVER. To the extent not otherwise governed by
the Code or the laws of the United States, this Agreement shall be governed,
construed and interpreted in accordance with the laws of the British Virgin
Islands without regard to principles of conflicts of law thereof, or principles
of conflicts of laws of any other jurisdiction which could cause the application
of the laws of any jurisdiction other than the British Virgin Islands or the
laws of the United States, as applicable. THE PARTIES EXPRESSLY AND KNOWINGLY
WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(l) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

[Intentionally left blank]

 

5